Citation Nr: 1620431	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to increases in the "staged" ratings for intervertebral disc syndrome with degenerative arthritis of the thoracolumbar spine (back disability) (currently rated 10 percent prior to April 2, 2013, and 20 percent from that date).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to June 1980, from March 1981 to June 1991, and from June 1996 to September 1996, with additional service in the National Guard and Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for a back disability, rated 10 percent rating and denied service connection for left hand and psychiatric disabilities.  An interim (October 2015) rating decision increased the rating for back disability to 20 percent, effective April 2, 2013.  In March 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record. 

The issues of service connection for left hand and psychiatric disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at a March 2016 hearing before the Board, prior to the promulgation of a decision in this matter, the Veteran withdrew his appeal seeking increases in the "staged" ratings assigned for back disability; there is no question of fact or law in the matter remaining for the Board to consider.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for increases in the "staged" ratings assigned for back disability; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal can be by the appellant or by his/her representative, and must either be in writing or on the record at a hearing.  38 C.F.R. § 20.204.    

On the record at the March 2016 videoconference Board hearing, the Veteran withdrew his appeal seeking increases in the "staged" ratings assigned for his back disability.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal on the matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking increases in the "staged" ratings for back disability  is dismissed.



REMAND

Left Hand Disability

The Veteran's asserts entitlement to service connection for left hand disability related to a May 1981 crush injury (documented in his service treatment records (STRs).  His claim was denied because no disability was found on September 2011 VA (fee-basis) examination.  In April 2016, the Veteran submitted private medical records indicating a March 2016 diagnosis of left hand arthritis.  Consequently, remand is warranted for a new VA examination with nexus opinion.

Psychiatric Disability

In the March 2013 statement of the case (SOC), the RO conceded that circumstances of the Veteran's service were consistent with his reported fear for his life due to Scud missile attacks while he was stationed in Saudi Arabia from December 6, 1991, to January 16, 1991, during the build up to Desert Storm.  However, on February 2013 VA (fee-basis) psychiatric examination, the examiner discussed solely the Veteran's report, on examination, that his stressor was feeling abandoned by his unit because they did not check up on him when he was hospitalized in Saudi Arabia receiving treatment for a kidney stone.  (The Veteran further stated that, when the bombing started, the hospital was evacuated, and he was given a choice of evacuation to Germany or to the U.S. to continue treatment, and that he chose the U.S.)  

The VA examiner concluded that the stressor reported on examination did not support a diagnosis of PTSD because the Veteran reported symptoms related to how he was treated by members of his unit and not the hostile military activity.  The examiner noted psychiatric symptoms of anxiety, suspiciousness, and chronic sleep impairment, but indicated that the Veteran did not have any diagnosis that met the diagnostic criteria for psychiatric disability.  The examiner did not explain why no psychiatric diagnosis was warranted, given the findings of psychiatric symptoms.  The examiner also did not discuss an October 1998 outpatient diagnosis summary, which noted an August 1998 diagnosis of PTSD by a practitioner at the Lawton Outpatient Clinic.  Consequently, the examination is inadequate for rating purposes, and a remand to secure a new medical opinion is necessary.

[The Board notes that the stressor reported by the Veteran on February 2013 VA examination is contradicted by his STRS and service personnel records that document the circumstances under which he left Saudi Arabia.  Specifically, records clearly indicate that he was reassigned pending resolution of his request for compassionate transfer from Saudi Arabia to Ft. Sill, Oklahoma, due to a major medical illness affecting his son, and not as the result of treatment for the Veteran's kidney stone, which the STRs document as occurring in December 1990 (a year prior to his deployment to Saudi Arabia.)  Consequently, the Board is not requesting further development to corroborate the stressor described on February 2013 VA examination.]

There are no VA treatment records associated with the claims file that correspond to the August 1998 PTSD diagnosis cited in an October 1998 VA outpatient diagnosis summary, which suggests that there are relevant VA treatment records that have not yet been associated with the record.  On remand, such records (which are constructively of record) must be located and associated with the record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA treatment the Veteran has received for psychiatric disability (that are not already associated with the claims file), to specifically include any records related to the August 1998 diagnosis of PTSD.  

2.  After the above development is complete, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (other than one who conducted the February 2013 VA examination) to ascertain the nature and likely etiology of his psychiatric disability/ies.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found, identifying any that represent a personality or developmental disorder.  Specifically, does the Veteran have a diagnosis of PTSD based on the (AOJ) conceded stressor (fear for his life during Scud attacks)?  If PTSD is not diagnosed, indicate clearly what criteria for such diagnosis are found lacking.  Please also discuss the documented August 1998 diagnosis of PTSD from a VA outpatient clinic. 

(b) Please identify the likely etiology for each acquired psychiatric disability (other than PTSD) diagnosed, specifically, is it at least as likely as not (a 50 % or better probability) that it is related to the Veteran's military service/events therein?  If psychiatric symptoms are noted but no diagnosis is provided, please explain why the symptoms noted do not warrant a psychiatric diagnosis.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed left hand disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include the May 1981 STR noting treatment for crush injury) the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each left hand disability found/shown by the record. 

(b)  Please identify the likely etiology for each left hand disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's military service/events therein? 

If a current left hand disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


